 

 

Case 3:21-mc-00640-KM Document1 Filed 08/10/21 Page 1of5

Scr LED
AY,

ANTON |

  

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA.

In re

Inspection of : hy | :
: NO. : Z. MC, lp Uy} 1)
MIDVALE PAPER BOX CO., :

located at 19 Bailey Street : . .

Plains, PA 18705

APPLICATION FOR INSPECTION WARRANT
TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

Mary Reynolds, Area Director of the Wilkes-Barre Area Office, Occupational Safety and
Health Administration, United States Department of Labor, hereby applies for a warrant pursuant
to section 8 of the Occupational Safety and Health Act of 1970, 29 USC. § 657, to inspect the
workplace described in the above caption. As grounds for the issuance of the warrant, after first
being swom, I depose and state:

1, I am the Area Director of OSHA’s Wilkes-Barre Area Office. In that capacity, I
supervise the inspection activities of OSHA’s Compliance Safety and Health Officers assigned to
the Wilkes-Barre Area Office. Moreover, J have the responsibility of making applications for
inspection warrants under sections 8(a) and 8(f)(1) of the Act, 29 U.S.C. § § 657(a) and
657(£)(1).

2. Midvale Paper Box Company, Inc. (“Midvale”) is a corporation engaged in the
business of manufacturing boxes.

3. Midvale is an employer within the meaning of section 3(5) of the Act, 29 U.S.C.
§652(5), in that it employs employees within the meaning of section 3(6) of the Act, 29 U.S.C.

§652(6), in a business affecting commerce.
 

 

Case 3:21-mc-00640-KM Document1 Filed 08/10/21 Page 2 of 5

4. The facility described in the caption has been selected for inspection as a result of
complaints made by two current Midvale employees. One of the employees called my office on
July 23, 2021, and spoke toa compliance safety and health officer. The employee confirmed
that they were a current Midvale employee, and described the hazardous conditions at the
facility. The second employee similarly called my office on July 28, 2021, and spoke to a
compliance safety and health officer. That employee too identified themselves as a current
Midvale employee and described hazardous conditions. A Notice of Alleged Safety or Health
Hazards, which sets forth the specific complaints made by the employees, is attached hereto as
Exhibit A. In addition, the declarations of CSHOS Eric Wolfgang and Tyler Jindra, who
received the calls from the current employees, are attached hereto as Exhibits B & C.

5, Upon receipt of a complaint, section 8((1) of the Act, 29 U.S.C. § 657()(1),
authorizes the Secretary of Labor to conduct an inspection if “the Secretary determines there are
reasonable grounds to believe that such violation or danger exists.”

6. The allegations made by the two current employees, as set forth in Exhibit A,
establish reasonable grounds to believe that there are possible violations of 29 U.S.C. § 654(a)
and the safety and health standards enforced pursuant to that section including, but not limited to,
29 C.F.R. § 1910.303 and § 1910.305.

7. This is not the first time that OSHA has sought a warrant to inspect this facility.
In October 2017, OSHA conducted part of an on-site inspection (Inspection 1268278) and was in
the process of interviewing employees when officials from Midvale denied further access
without a warrant. My office obtained a warrant from this Court and served it on or about

November 6, 2017. After the inspection was completed, OSHA issued a citation alleging

numerous willful, repeat, and serious violations of standards governing electrical hazards,
 

 

Case 3:21-mc-00640-KM Document1 Filed 08/10/21 Page 3 of5

machine guarding, lockout/tagout, and other hazards, The proposed penalties were $201,212.
Midvale contested the alleged violations and proposed penalties before the Occupational Safety
and Health Review Commission, and an Administrative Law Judge conducted a trial in April and
May, 2019, That matter is still pending decision by the ALJ under OSHRC docket 18-1701.

8. The currently-planned inspection will be conducted during regular working hours,
within reasonable limits, and in a reasonable manner. The compliance officer’s credentials will
be presented to Midvale, and the inspection and investigation will be commenced as soon as
practicable after the issuance of this warrant and will be completed with reasonable promptness.

9, The inspection and investigation will be limited to an evaluation of the hazards set
forth in Exhibit A and any hazards in plain view.

10. The inspection will also include the taking of photographs and/or videotaping for
evidentiary purposes, and the questioning of employers, owners, operators, agents and
employees privately during working hours on Midvale’s premises, as authorized by 29 C.F.R. §
1903.7(b).

11. The inspection ‘and investigation shall also include the opportunity for a
representative of the employer and a representative authorized by employees to accompany the
compliance officer during the physical inspection of the workplace, or the compliance officer
shall consult with employees conceming matters of health and safety in the workplace if there is
no authorized representative of employees pursuant to section 8(e) of the Act, 29 U.S.C. § 657(e)
and 29 C.F.R. § 1903.8.

12, The inspection shal] commence within seven (7) working days of the issuance of
the warrant. The inspection shall proceed for no longer than ten (10) consecutive working days,

which shal] commence to run upon initiation of the inspection, unless the period for inspection is
 

 

 

Case 3:21-mc-00640-KM Document1 Filed 08/10/21 Page 4of5

enlarged by further order of the Court. Days on which this facility is not operating will not be

counted as “working days.”

13. A return will be made to the Court within seven (7) calendar days after the

completion of the inspection.

OF COUNSEL:

Seema Nanda
Solicitor of Labor

Oscar L. Hampton IT
Regional Solicitor

Michael P. Doyle
Regional Counsel for OSHA

Post Office Address:

Oscar L. Hampton DI

Regional Solicitor

U.S. Department of Labor

1835 Market Street Mailstop SOL/22
Philadelphia, PA 19103

(215) 861-5139

Swom to before me and subscribed in my

Presence this 10th ay of August 2021.

me Mohelchiok

D STATEK MAGISTRATE JUDGE

; Digitally signed by
MARY jee REYNOLDS

c_Date; 2021.08.10
REYNOLD

10:27:30 -04'00'

 

Mary Reynolds, Area Director
Wilkes-Barre Area Office
Occupational Safety and Health
Administration, Region Il

United States Department of Labor
 

 

Case 3:21-mc-00640-KM Document1 Filed 08/10/21 Page 5of5

EXHIBIT A

U.S. Department of Labor
Occupational Safety and Health Administration

 

Notice of Alleged Safety or Health Hazards
July 29, 2 2021 8:06 AM _

 

  
  

 

 

 

 

#4 (570) 704-0242

 

 
 
 
 

. 19 Bailey Street

  
 

| Plains Township, PA 18705

 

 

 

:| Paper Box Mfg.
‘| Private Sector

  

 

 

  

 

 

 

 

 

 

i. ‘Employees working i in the gluing department are exposed to electrical and trip hazards from extension cords
laying on the floor and have been in use for many years,

2. Employees working on gluing machines are exposed to electrical hazards from high voltage wires which have
pulled out of the control boxes of several of the gluing machines.

3. Employees working in the production area are exposed to electrical hazards from open 480 volt switch and
breaker boxes that are open.

4, Employees in the cutting area are exposed to electrical hazards from the roof leaking onto electrical machinery.

5, Employees are raised by a forklift to change light bulbs near the ceiling of the facility, exposing the employee to a
fall hazard.

 

 

 

<
